Citation Nr: 0031799	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to a compensable rating for lumbosacral 
strain.

3.  Entitlement to a compensable rating for left shoulder 
disability.

4.  Entitlement to a compensable rating for bilateral pes 
planus.

5.  Entitlement to a compensable rating for patellofemoral 
pain syndrome of the left knee.

6.  Entitlement to a compensable rating for right knee 
disability, status post medical meniscus tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1998.

The veteran filed a claim in September 1998 for service 
connection for bilateral knee disability, low back pain, 
bilateral shoulder disability, and bilateral flat feet.  This 
appeal arises from the December 1998 rating decision from the 
Columbia, South Carolina Regional Office (RO) that denied the 
veteran's claim for service connection for a right shoulder 
disability and granted service connection for lumbosacral 
strain (claimed as low back pain) with a 0 percent evaluation 
assigned, left shoulder disability with a 0 percent 
evaluation assigned, bilateral pes planus with a 0 percent 
evaluation assigned, right knee disability, status post 
medial meniscus repair with a 0 percent evaluation assigned, 
and patellofemoral pain syndrome of the left knee with a 0 
percent evaluation assigned.  A Notice of Disagreement was 
filed in March 1999 and a Statement of the Case was issued in 
June 1999.  A substantive appeal was filed in May 1999 with 
no hearing requested.

 
REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in November 1998 is inadequate for rating purposes 
in that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  When addressing 
functional loss of a spinal disability, the provisions of 
VAOPGCPREC 36-97 (December 1997) must be taken into account.  
This opinion provides that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion and that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Therefore, it must be additionally be determined whether a 
higher rating is warranted under DC 5293 based on functional 
loss.  

In addition to the above, a neurological examination should 
be provided as to the service connected lumbosacral strain, 
and the principles of rating enunciated in VAOPGCPREC 23-97 
(July 1, 1997) (under certain circumstances, separate ratings 
may be assigned for separate manifestations of a knee 
disability) and VAOPGCPREC 9-98 (August 14, 1998) must be 
considered.  

Further, as to the claim for service connection for a right 
shoulder disability, the RO should inform the veteran that he 
should provide medical evidence documenting the presence of a 
current right shoulder disability.  In this regard, the RO's 
attention is directed to the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475,114 Stat. 2096, (the Act) which 
was signed by the President on November 9, 2000.  The Act 
made several changes to chapter 51 of title 38, United States 
Code.  In particular, it revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Id. § 
3(a), at 2096-97.  Perhaps most significantly, it added a new 
section 5103A, which defines VA's duty to assist a claimant 
in obtaining evidence necessary to substantiate the claim and 
eliminated from section 5107(a) the necessity of submitting a 
well-grounded claim to trigger the duty to assist.  Id. §§ 
3(a), 4, at 2097-98.  With regard to the duty to assist, VA 
must obtain relevant private and VA medical records and 
provide the veteran with VA examinations, where, as in this 
case, such examinations may substantiate entitlement to the 
benefit sought. 


The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
lumbosacral strain, a left shoulder 
disability, bilateral pes planus, right 
and left knee disabilities, and a right 
shoulder disability since service.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from any 
VA Medical Center.  This should include 
copies of the x-ray reports taken during 
the VA examination in November 1998.

2.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claim for service connection for a right 
shoulder disability, including medical 
opinions on diagnoses, causes, or onset 
of the disability, and lay statements by 
witnesses, family members, etc., if such 
evidence will help prove his claim.  
Thereafter, if sufficient evidence of a 
current right shoulder disability is 
presented, the RO should develop the 
claim as required, including providing an 
appropriate VA examination.  If competent 
evidence of a right shoulder disability 
is not presented, the instructions 
pertaining to conducting an examination 
for this joint referenced below should be 
crossed out before the case is referred 
for a VA examination.  

3.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected lumbosacral strain, 
left shoulder disability, bilateral pes 
planus, right and left knee disabilities, 
and if appropriate, a right shoulder 
disability.  A neurological examination 
should be provided regarding the 
lumbosacral strain.  Notification of the 
date, time, and place of the examinations 
should be sent to the veteran.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The orthopedic examiner should indicate 
as follows:  
(The answers should be numbered to 
correspond to the questions posed.)

A.  Lumbosacral Strain:

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion, abnormal 
mobility on forced motion, listing 
of whole spine to opposite side, or 
positive Goldthwaite's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
lumbosacral strain due to any of the 
following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

B.  Left Shoulder Disability:  

I.  The complete range of motion in 
degrees for the left shoulder.  For 
VA purposes, normal shoulder forward 
elevation (flexion) is from 0 to 180 
degrees, normal shoulder abduction 
is from 0 to 180 degrees, normal 
shoulder external rotation is from 0 
to 90 degrees and normal shoulder 
internal rotation is from 0 to 90 
degrees.  38 C.F.R. Part 4, § 4.71, 
Plate I (2000). 

II.  The examiner should determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether it is at least as likely as 
not that there is or may be 
additional range of motion loss or 
ankylosis of the service connected 
left shoulder disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare ups 
under § 4.45.  If there is 
functional ankylosis, the position 
in degrees should be given.  If it 
is not feasible to make any 
determination, the examiner should 
so note and give the reasons. 

III.  The examiner should note 
whether there is recurrent 
dislocation of the humerus at the 
scapulohumeral joint.  If so, it 
should be noted whether such 
episodes are frequent or infrequent 
and whether there is guarding of 
movement only at the shoulder level 
or guarding of all arm movements.  
The examiner should note also note 
whether there is malunion of the 
humerus; and, if so, is it 
productive of slight, moderate or 
marked deformity.

C.  Bilateral Pes Planus:

I.  The examiner should describe 
each foot and note whether there are 
any findings of pain on manipulation 
and use of the feet, evidence of 
marked deformity (pronation, 
abduction, etc.), indication of 
swelling on use, characteristic 
callosities, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm 
of the tendo achillis on 
manipulation, and whether symptoms 
are improved by orthopedic shoes or 
appliances.  The examiner should be 
asked to determine whether the feet 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional functional loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

II.  The examiner should be asked to 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
feet are used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional functional loss due to 
pain on use or during flare-ups.

D.  Right and Left Knee Disabilities:

I.  Describe the right and left 
knees and indicate whether there are 
any findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate or severe.  

II.  Determine the ranges of motion 
of the right and left knee in 
degrees.  The examiner should 
indicate whether there is any 
ankylosis of the right or left knee; 
and, if so, the position in degrees 
should be given.  For VA purposes, 
normal flexion is to 140 degrees and 
normal extension is to 0 degrees.  

III.  Determine whether either knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when a knee is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

V.  Identify if there are any scars 
referable to a service connected 
knee disability and note whether 
they are poorly nourished with 
repeated ulceration or tender and 
painful on objective demonstration.

VI.  Determine if the veteran has 
arthritis of either knee.

E.  If the veteran submits competent 
evidence of the presence of a right 
shoulder disability, the examiner should 
review the record and examine the 
appellant.  The examiner should opine 
whether it is at least as likely as not 
that a right shoulder disability was 
incurred during the veteran's service.  
The underlined standard of proof should 
be utilized in formulating a response.  
The reasons and bases for any conclusion 
reached should be discussed.  The 
examiner should review the record and 
note whether he or she agrees or 
disagrees with any opinion of record and 
the reasons therefore.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected lumbosacral strain.  
If so, all such manifestations should be 
described in detail.  The discussion must 
include notation as to whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy; 
characteristic pain; demonstrable muscle 
spasm; or absent ankle jerk or other 
neurological findings appropriate to the 
site of any diseased disc.  If attacks of 
intervertebral disc syndrome are present, 
the examiner should note whether the 
attacks are recurrent, whether there is 
intermittent relief or whether there is 
little intermittent relief.  All factors 
upon which any medical opinion is based 
must be set forth for the record.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
36-97 (Dec. 12, 1997) and whether a 
separate rating may be assigned any 
neurological aspects of the service 
connected lumbosacral strain.  If the 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case. Consideration should also be 
given, where applicable, to the recent 
case of Fenderson v. West, 12 Vet. App. 
119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  This should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


